DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1, 3-11, and 13-20 are presented for examination. Claims 2 and 12 are cancelled.	

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Tim Tingkang Xia Reg. No. 45, 242 on 08/04/2022. 
The application has been amended as follows:
Please amend the claims 1, 5, 11 and 15 as follows:
Listing of Claims:
(Currently amended) A wireless communication device, comprising:  
a processor; 
a transceiver coupled to the processor; 
a memory coupled to the processor, wherein the memory is configured to store a plurality of instructions and the plurality of instructions are executed by the processor to perform operations of: 
storing, in the memory, a duplication of each of a plurality of packets transmitted by a streaming provider; and
in response to a request of retransmission transmitted by a terminal device for a lost packet, determining whether the duplication of the lost packet is stored in the memory;
wherein when the terminal device determines that a first retransmission time is smaller than a predicted-playing time, the terminal device transmits the request of retransmission to the transceiver, wherein the first retransmission time is a sum of a current video time and a travel time that the duplication of the lost packet is transmitted, by the transceiver, to the terminal device, and the predicted-playing time is corresponding to a video time of the lost packet.  

(Canceled) 

(Original) The wireless communication device of claim 1, wherein the processor is further configured to execute the plurality of instructions to perform operations of: 
when the duplication of the lost packet is stored in the memory, controlling the transceiver to transmit the duplication of the lost packet to the terminal device.  

(Original) The wireless communication device of claim 1, wherein the processor is further configured to execute the plurality of instructions to perform operations of: 
when the duplication of the lost packet is not stored in the memory, transmitting the request of retransmission to the streaming provider.  

(Currently amended) The wireless communication device of claim [[2]]1, wherein the processor is further configured to execute the plurality of instructions to perform operations of:  
broadcasting a beacon, wherein the beacon comprises a cache function information.  

(Original) The wireless communication device of claim 5, wherein after the terminal device reads the cache function information, in response to detecting the lost packet, the terminal device determines that the first retransmission time is smaller than the predicted-playing time, the terminal device transmits the request of retransmission that a destination is the streaming provider to the transceiver.  

(Original) The wireless communication device of claim 5, wherein before the terminal device reads the cache function information, in response to detecting the lost packet, the terminal device determines that a second retransmission time is smaller than the predicted-playing time, the terminal device transmits the request of retransmission that a destination is the streaming provider to the transceiver, such that the transceiver transmits the request of retransmission to the streaming provider, wherein the second retransmission time is a sum of the current video time and a travel time that a retransmitted packet corresponding to the lost packet is retransmitted, by the streaming provider, to the terminal device.  

(Original) The wireless communication device of claim 1, wherein the memory is configured to store the duplication and a duplicate order of the duplication, wherein the processor is further configured to execute the plurality of instructions to perform operations of: 
after obtaining an acknowledgment packet transmitted by the terminal device, deleting, according to a packet order of the acknowledgment packet, the duplication whose duplicate order is associated with the packet order in the memory.

(Original) The wireless communication device of claim 1, wherein the processor is further configured to execute the plurality of instructions to perform operations of:  
recording the duplication of each of the plurality of packets to the memory according to an IP address of the terminal device and a communication port of the terminal device.  

(Original) The wireless communication device of claim 1, wherein the terminal device comprises a buffer and a player, wherein the buffer is configured to store the plurality of packets, and the player is configured to play a live streaming video according to the packet order. 

(Currently amended) A wireless communication method, which is configured for a wireless communication device and at least one terminal device, the terminal device receiving a streaming data of a streaming provider through the wireless communication device, the streaming data comprising a plurality of packets, wherein the wireless communication method comprising: 
storing, by a processor of the wireless communication device, a duplication of each of the plurality of packets transmitted by the streaming provider in a memory of the wireless communication device; and 
in response to a request of retransmission transmitted by a terminal device for a lost packet, determining whether the duplication of the lost packet is stored in the memory by the processor; 
wherein when a determination is made by the terminal device that a first retransmission time is smaller than a predicted-playing time, the request of retransmission is transmitted, by the terminal device, to a transceiver, wherein the first retransmission time is a sum of a current video time and a travel time that the duplication of the lost packet transmitted by the transceiver to the terminal device, and the predicted-playing time is corresponding to a video time of the lost packet.  

(Canceled) 

(Original) The wireless communication method of claim 11, further comprising: 
when a determination is made that the duplication of the lost packet is stored in the memory, controlling a transceiver to transmit the duplication of the lost packet to the terminal device.  

(Original) The wireless communication method of claim 11, further comprising: 
when a determination is made that the duplication of the lost packet is not stored in the memory, transmitting the request of retransmission to the streaming provider.  

(Currently amended) The wireless communication method of claim [[12]]11, further comprising: 
broadcasting, by the wireless communication device, a beacon, wherein the beacon comprises a cache function information.  

(Original) The wireless communication method of claim 15, further comprising: 
after the cache function information is read by the terminal device, in response to detecting the lost packet, a determination is made by the terminal device that the first retransmission time is smaller than the predicted-playing time, the request of retransmission that a destination is the streaming provider is transmitted, by the terminal device, to the transceiver.  

(Original) The wireless communication method of claim 15, further comprising: 
before the cache function information is read by the terminal device, in response to detecting the lost packet, when a determination is made by the terminal device that a second retransmission time is smaller than the predicted-playing time, the request of retransmission that a destination is the streaming provider is transmitted, by the terminal device, to the transceiver, such that the request of retransmission is transmitted, by the transceiver, to the streaming provider, wherein the second retransmission time is a sum of the current video time and a travel time that a retransmitted packet corresponding to the lost packet is transmitted, by the streaming provider, to the terminal device.  

(Original) The wireless communication method of claim 11, wherein the memory is configured to store the duplication and a duplicate order of the duplication, wherein the wireless communication method further comprises: 
after an acknowledgment packet transmitted by the terminal device is obtained, deleting, according to a packet order of the acknowledgment packet, the duplication whose duplicate order is associated with the packet order in the memory.  

(Original) The wireless communication method of claim 11, further comprising: 
recording the duplication of each of the plurality of packets to the memory according to an IP address of the terminal device and a communication port of the terminal device.  

(Original) The wireless communication method of claim 19, further comprising: 
analyzing a header, a timestamp, and a synchronization source identifier of each of the plurality of packets to obtain the IP address and the communication port.  

Allowable Subject Matter
5.	Claims 1, 3-11, and 13-20 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "storing, by a processor of the wireless communication device, a duplication of each of the plurality of packets transmitted by the streaming provider in a memory of the wireless communication device; and in response to a request of retransmission transmitted by a terminal device for a lost packet, determining whether the duplication of the lost packet is stored in the memory by the processor; wherein when a determination is made by the terminal device that a first retransmission time is smaller than a predicted-playing time, the request of retransmission is transmitted, by the terminal device, to a transceiver, wherein the first retransmission time is a sum of a current video time and a travel time that the duplication of the lost packet transmitted by the transceiver to the terminal device, and the predicted-playing time is corresponding to a video time of the lost packet." Consequently, claim 1 is allowed over the prior arts." 
In regards to independent claim 11:
The claim includes similar limitations of independent claim 1. Therefore, is allowed for similar reason of claim 1 above. 
Dependent claims 3-10 and 13-20 depend from allowable independent claims 1 and 11 respectively and inherently include limitations therein and therefore are allowed as well.			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112

 /SAMIR W RIZK/ Primary Examiner, Art Unit 2112